DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-12 are allowed.

Withdrawn Rejections
The rejections of claims 1-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Youssefyeh (US 5,922,359) in view of Fowler et al. (US 5,720,961) and Gonzales ‘787 (US 2011/0150787 A1);
Gonzales ‘787 (US 2011/0150787 A1) in view of Kaleta et al. (US 5,618,522) and Tomokuni (US 2004/0136943 A1); 
Gonzales ‘788 (US 2011/0150788 A1) in view of Kaleta et al. (US 5,618,522) and Tomokuni (US 2004/0136943 A1); 
Gonzales ‘949 (US 2011/0150949 A1) in view of Kaleta et al. (US 5,618,522) and Tomokuni (US 2004/0136943 A1);
Gonzales ‘950 (US 2011/0150950 A1) in view of Kaleta et al. (US 5,618,522) and Tomokuni (US 2004/0136943 A1);
Gonzales ‘951 (US 2011/0150951 A1) in view of Kaleta et al. (US 5,618,522) and Tomokuni (US 2004/0136943 A1); and
Gonzales ‘371 (US 2011/0262371 A1) in view of Kaleta et al. (US 5,618,522) and Tomokuni (US 2004/0136943 A1)
	are hereby withdrawn in view of the 103(c) statement by Applicant in the Remarks filed 22 February 2021, wherein Applicant states that the subject matter of Gonzales ‘787, Gonzales ‘788, Gonzales ‘949, Gonzales ‘950, Gonzales ‘951, Gonzales ‘371 and the present invention were, at the time the present invention was made, subject to an obligation of assignment to Procter & Gamble Company.  Therefore, Gonzales ‘787, Gonzales ‘788, Gonzales ‘949, Gonzales ‘950, Gonzales ‘951, and Gonzales ‘371 are not available as prior art references.

Terminal Disclaimer
The terminal disclaimer filed on 9 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 8,440,602 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 9 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 8,629,095 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Instant claim 1 is drawn to a personal care composition in the form of an emulsion for cleansing keratinous tissue, comprising: 
a) an aqueous phase; 
b) an oil phase; 
c) about 0.3% to about 10%, by weight of the composition, of abrasive particles having three or more parameters selected from the group consisting of: 
i) a mean Equivalent Circle diameter of between 10 pm to 1000 pm; 
ii) a mean Circularity between 0.10 to 0.50; 
iii) a mean Solidity between 0.40 to 0.90; 
iv) a mean Roughness between 0.05 to 0.30; 
v) a packing density between 10 kg/m3 to 250 kg/m3; and 
vi) a hardness of between 5 kg/mm2 to 50 kg/mm2; 
d) about 1% to 10%, by weight of the composition, of a dermatologically acceptable detersive surfactant; and 
e) a dermatologically acceptable carrier.
The closest prior art, Youssefyeh (US 5,922,359) teaches compositions for cleansing human skin comprising a powdery slightly abrasive material and a cosmetically or pharmaceutically acceptable vehicle (col. 3, In. 2-18 and 35-38).  Youssefyeh teaches that the powdery, slightly abrasive material comprises particles having an average particle size of from about 0.1 to about 500 pm and includes organic powders (col. 3, In. 28-34; col. 6, In. 7-46).  The form of the powders may be spherical, plate, granule or 
Applicant states in the instant Specification at page 65, ln. 7-9, that test results demonstrate that the personal care compositions with the abrasive particles described herein provide better cleaning efficacy while providing an acceptable feel profile.  Applicant argued in the Remarks filed 30 November 2020 that a person having ordinary skill in the art in view of Youssefyeh would not have been motivated to prepare abrasive particles comprising a combination of three or more parameters as instantly claimed.  Applicant argued that Youssefyeh does not recognize the parameters instantly claimed, and does not provide guidance whatsoever as to how the claimed parameters result in a particular benefit or solve a particular problem.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616